Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-19 allowable. Claim 9, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I,II, as set forth in the Office action mailed on May 19, 2020, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: The March 7, 2022 amendment adds limitations to independent claims 1 and 12 that further distinguish the claimed invention from the already cited prior art. Further, Applicant’s arguments pages 7-8 filed March 7, 2022 are agreed to by the Examiner. Additionally, the cited prio art do not teach, alone or in combination, at least the claimed four nozzle system with the recited geometry. Further, the claimed controller is absent teaching or suggestion in the cited prior art in connection with such a nozzle configuration. The Examiner’s updated search notes Nakaiso; Naoharu (US 20070034158 A1) with a four nozzle system (Figure 2) and gas selection system (Figure 1) capable of the claimed inert gas / process gas injection. However, Nakaiso does not teach or suggest the claimed relative nozzle locations or a controller configured to control the process of the instant invention.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed March 7, 2022, with respect to claims have been fully considered and are persuasive. The rejection of claims 1, 2-8 and 10-19 are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716